Citation Nr: 1609323	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an increased rating for right ear hearing loss, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for hemorrhoids, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased rating for left inguinal hernia, currently evaluated as noncompensably disabling.

5.  Entitlement to an increased rating for impotence, currently evaluated as noncompensably disabling.

6.  Entitlement to an increased rating for tendonitis, right wrist, currently rated at 10 percent disabling.

7.  Entitlement to an increased rating for sinusitis with headaches, currently rated at 50 percent disabling.

8.  Entitlement to an increased rating for skin disease, currently rated at 10 percent disabling.

9.  Entitlement to an increased rating for meralgia paresthetica, right thigh, currently rated at 10 percent disabling.

10.  Entitlement to an effective date prior to September 20, 2007, for the grant of service connection for sleep apnea.

11.  Entitlement to a rating in excess of 30 percent for sleep apnea prior to February 24, 2015, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1976 to December 1980, and from January 1981 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for gout, and a May 2014 rating decision which granted service connection for sleep apnea and assigned a 30 percent rating effective September 20, 2007.  The remainder of the Veteran's claims are on appeal from an October 2008 rating decision.  

The Board notes that the RO issued a rating decision in May 2013 denying service connection for renal failure, denying a rating in excess of 10 percent for hypertension, and denying a rating in excess of 30 percent for nephrolithiasis.  The Veteran filed a timely notice of disagreement with those issues in June 2013, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

In September 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in April 2014, and was remanded for new VA examinations.  With the exception of the Veteran's claims regarding skin disease and meralgia paresthetic of the right thigh, which will be discussed in the Remand section below, the Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

In an August 2015 rating decision, the Veteran was granted an increase to a 10 percent rating for meralgia paresthetica of the right thigh, a 10 percent rating for tendonitis of the right wrist, and a 50 percent rating for sinusitis, all effective September 20, 2007.  Since those increases did not constitute a full grant of the benefits sought, the increased rating issues remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of increased ratings for meralgia paresthetica of the right thigh, skin disease, and sleep apnea, and entitlement to an earlier effective date for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gout was incurred during active service.

2.  The Veteran's hearing loss disability is manifested by Level I hearing in the right ear.

3.  The Veteran's hemorrhoids are manifested primarily by hematochezia one to three times per month, and occasional itchiness. 

4.  The Veteran's left inguinal hernia is primarily manifested by subjective complaints of pain at the surgical site; there is no evidence of recurrent hernia or other surgical residuals.

5.  The Veteran's impotence is manifested by loss of erectile power; there is no evidence of deformity of the penis.

6.  The Veteran's right wrist disability is manifested by weakness, pain, and limitation of dorsiflexion to, at most, 35 degrees and palmar flexion to, at most, 15 degrees.

7.  The Veteran receives the highest schedular rating available for sinusitis; there is no evidence of symptomatology warranting consideration under a different diagnostic code or extraschedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2015).

3.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

4.  The criteria for a compensable rating for left inguinal hernia have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2015).

5.  The criteria for a compensable rating for impotence have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).

6.  The criteria for a disability rating in excess of 10 percent for tendonitis of the right wrist have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5003, 5024, 5215 (2015).

7.  The criteria for a disability rating in excess of 50 percent for sinusitis with headaches have not been met.   38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Gout

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran claims that his gout is related to service.  The Board notes that his service treatment records and separation examination show that gout was incurred during service.  He was provided a VA examination in May 2000, less than a year after separating from military service, in which the examiner noted that the Veteran has gout and was taking allopurinol for the condition.  The Veteran's post-service medical records show that he has consistently been treated for gout since 2000 and has had intermittent flare-ups in the condition.

Accordingly, the Board finds that the Veteran's gout is related to service.  He was treated for the condition during service and has continued to be treated for it since leaving the military.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert, 1 Vet. App. at 54.

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that it is at least as likely as not that his gout is related to service.


II.  Increased Rating Claims

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

HEARING LOSS

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  
 
When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the puretone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

The Veteran is service-connected for his right ear only, and receives a non-compensable rating for that disability.  The majority of the evidence concerning the severity of the Veteran's right ear hearing loss comes from VA examinations provided in January 2008 and August 2015.  At each examination, the Veteran reported that he had difficulty hearing, particularly in the presence of background noise.  Additionally, he had difficulty understanding someone at work during videoconference or if the speaker was not facing him.

Audiometric testing during the January 2008 examination showed that pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
35
50
23.75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Entering the average pure tone thresholds of 23.75 in the right ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear.  38 C.F.R. § 4.85.

Entering the category designation of Level I for the right ear results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Audiometric testing during the August 2015 examination showed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
40
50
32.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Entering the average pure tone thresholds of 32.5 in the right ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear.  38 C.F.R. § 4.85.

Entering the category designation of Level I for the right ear results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Review of the Veteran's medical records shows no evidence indicating that his right ear hearing is worse than as reported on the VA examinations.

The Board acknowledges that the Veteran believes he should receive a compensable rating since he has irreversible hearing impairment.  However, the Veteran is reminded that disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  As the Veteran's audiometric tests result in a non-compensable rating when applied to the rating schedule, the weight of the evidence is against a compensable rating for the Veteran's right ear hearing loss disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

HEMORRHOIDS

The Veteran currently receives a non-compensable rating for hemorrhoids under Diagnostic Code 7336.  Under that code, a non-compensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.

The Veteran's medical treatment records show that he has not been treated for hemorrhoids during the period on appeal.  He was provided a VA examination in July 2015, during which he reported that he experienced bleeding and itchiness one per month.  The Veteran reported that his hemorrhoids did not affect him in the performance of his work.  Physical examination revealed internal hemorrhoids at the 4 o'clock position.  The Veteran had good sphincteric tone, and an empty rectal vault.  There were no masses or other pertinent findings.  The examiner concluded that current hemorrhoids are mild or moderate.  However, the examiner opined that the hematochezia could cause work disruption and decreased concentration, resulting in mild restriction in ability to perform sedentary and physical employment.

During his September 2011 Board hearing, the Veteran testified that bleeding occurs at least three times a month, and is triggered by drinking soda and prolonged sitting.  He additionally testified that he is not taking medications, but rather just uses a fiber supplement.  His bowel movements do not hurt when taking the supplements.

Based on the above, the Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids.  While the Board acknowledges that the Veteran experiences occasional recurrences, there is no evidence that his hemorrhoids are large, thrombotic, or irreducible, with excessive redundant tissue, such that a compensable rating is warranted.  The Veteran is certainly competent to report his symptomatology, and the Board finds him credible in this regard.  However, with regard to whether the Veteran meets the criteria necessary to warrant an increase to a compensable disability rating, the medical evidence is more probative than the Veteran's assertions, particularly since he has not alleged that his hemorrhoid are large, thrombotic, or irreducible.  As such, the Board finds that the most probative evidence of record is the medical examination, which supports a finding of a noncompensable rating.

HERNIA

The Veteran currently receives a non-compensable rating for left inguinal hernia under Diagnostic Code 7338.  Under that code, a non-compensable rating is warranted where the hernia is small, reducible, or without true hernia protrusion; or where the hernia has not been operated on, but is remediable.  A compensable rating is warranted where the hernia is postoperative recurrent, readily reducible, and well-supported by truss or belt.

The Veteran testified at the September 2011 Board hearing that he had a surgical mesh implanted in 2001 to correct his left inguinal hernia, and that his hernia has not ruptured since then.  However, he feels like the surgery site is numb and painful.  He was provided a VA examination in November 2006.  Physical examination of the Veteran revealed no residuals of left inguinal hernia, such as pain, bowel obstruction or tenderness at the operative site.  The examiner concluded that the hernia was fully resolved following the surgical repair, and diagnosed left inguinal hernia, reducible, status post-surgical repair, with no residuals or complications following surgery.

The Veteran was provided another VA examination in July 2015.  At that time, he reported pain on the surgery incision site during sexual intercourse.  He also reported that he could not lift more than 30-40 pounds because of pain.  Upon physical examination, no hernia was detected.  The examiner also noted that an ultrasound conducted in July 2013 did not show any recurrence of the inguinal hernia.  A 7 x 0.1 cm scar was noted, with no evidence of breakdown, tenderness, pain or instability.  As to effect on work, the examiner noted that pain on the operative site will cause some discomfort during work, resulting in mild restriction in his ability to perform sedentary and physical activities.

The Veteran's medical treatment records show that he has not been treated for his hernia during the period on appeal.  Therefore, based on the evidence above, the Board finds that a compensable rating is not warranted for the Veteran's left inguinal hernia.  There is no evidence that the hernia is recurrent, and the Veteran himself testified that his hernia has not ruptured since 2001.  Given that the Veteran only experiences subjective pain at the surgery site without other residuals, the Board finds that the Veteran's hernia is more approximated by a non-compensable rating.

The Board also finds that a separate rating is not warranted for the scar under Diagnostic Code 7804, which provides for a 10 percent rating where the Veteran has one or two scars that are unstable or painful.  While the Veteran has complained of pain in the general location of the surgery site, the July 2015 VA examiner noted that the scar itself is not painful or unstable.

IMPOTENCE

The Veteran impotence is rated under Diagnostic Code 7522, and is thus rated by analogy under the criteria for deformity of the penis.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Under Diagnostic Code 7522, deformity of the penis with loss of erectile power warrants a singular 20 percent rating.  Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).  A note to Diagnostic Code 7522 indicates that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 should be reviewed.  38 C.F.R. § 4.115b, DC 7522.  

In this case, the Veteran has solely asserted that he is entitled to a higher rating for impotence in the form of SMC.  However, he was awarded SMC based on loss of use of a creative organ in a November 2000 rating decision, effective September 1, 1999.

With respect to the rating provided under Diagnostic Code 7522, the Veteran has consistently denied that he suffers from a penile deformity.  Although a September 2007 statement from the Veteran indicated that his penis was becoming deformed, he expressly stated during his September 2011 Board hearing, "I don't have a deformity," and indicated that his only problem was with erectile power.   During the July 2015 VA examination, he self-reported normal anatomy with no penile deformity or abnormality, and requested that his penis not be examined.   

Based on the above, the Board finds that a compensable rating for the Veteran's erectile dysfunction is not warranted. While the record reflects erectile dysfunction, all of the lay and medical evidence reflects no deformity of the penis.  Accordingly, a compensable rating under Diagnostic Code 7522 is not warranted.

RIGHT WRIST TENDONITIS

The Veteran currently receives a 10 percent rating under Diagnostic Code 5024 for his right wrist tendonitis.  Diseases rated under that Diagnostic Code 5024 are generally rated on limitation of motion of affected parts, as degenerative arthritis, which is rated under Diagnostic Code 5003.  Diagnostic Code 5003 further instructs that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, in this case, Diagnostic Codes 5214 and 5215.  When however, the limitation of motion of the specific joint involved in noncompensable under the appropriate diagnostic codes, a rating of 10 percent will be applied for each such major joint affected by limitation of motion.

Diagnostic Code 5214 provides a range of disability ratings for ankylosis of the wrist.  Diagnostic Code 5215 provides only a 10 percent rating where dorsiflexion of the wrist is limited to less than 15 degrees, or palmar flexion is limited in line with the forearm.  

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The majority of the evidence concerning the severity of the Veteran's right wrist condition comes from his September 2011 Board hearing testimony and a July 2015 VA examination.  The Veteran's medical treatment records are absent for any treatment for his right wrist during the period on appeal.  During the Board hearing, the Veteran testified that he has limited motion and pain in his wrist, particularly when using a motion similar to tightening a screwdriver.  It also hurts when he drives for a long period of time.  His wrist builds up pressure and he has to pop it.  The Veteran also testified that he cannot do heavy lifting, has reduced strength, and his wrist shakes for no reason at times.  However, he testified that his wrist does not affect his ability to type on a keyboard at work.

At the July 2015 VA examination, the Veteran reported pain and stiffness, as well as decreased manual dexterity, such as difficulty in grip, rotating motion, holding the steering wheel, typing, and holding a computer mouse.  He also reported flare-ups in which he cannot do any rotating motion, operate the computer, or lift anything heavier than 10 lbs.  He also stated that he always feels constant pressure on the wrist, and that he occasionally uses a wrist brace.  Range of motion testing revealed palmar flexion to 30 degrees, dorsiflexion to 50 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.   Range of motion was reduced to palmar flexion to 20 degrees, dorsiflexion to 40 degrees, ulnar deviation to 30 degrees, and radial deviation to 20 degrees after 3 repetitions.  The examiner noted that during flare-ups, range of motion is reduced to palmar flexion of 15 degrees, dorsiflexion to 35 degrees, ulnar deviation to 25 degrees, and radial deviation to 15 degrees.  Physical examination also revealed tenderness on the medial aspect of the right wrist.  Muscle strength testing was normal, with no evidence of muscle atrophy.  There was no evidence of ankylosis.  Diagnostic imaging showed no evidence of arthritis.

Based on the above, the Board finds that a higher rating is not warranted for the Veteran's right wrist condition.  Range of motion testing shows that even during flare-ups, he maintains dorsiflexion to 35 degrees and palmar flexion to 15 degrees.  There is no evidence suggesting otherwise.  The Veteran already receives the maximum schedular rating for limitation of motion of the wrist.  In addition, as stated above, there is no evidence of record suggesting any ankylosis of the wrist.  As such, an increased rating in excess of 10 percent is not warranted, and the claim must be denied.

SINUSITIS

The Veteran currently receives a 50 percent rating for sinusitis under Diagnostic Code 6514, which is the highest rating available under that code.  Nonetheless, the Board has considered whether the Veteran's symptoms warrant a higher rating under another diagnostic code for respiratory conditions.  During the period on appeal, the Veteran has complained of daily headaches, sinus discharge, and congestion.  See September 2011 Board hearing, August 2015 VA examination.  The August 2015 VA examiner found no evidence of polyps or granulomatous conditions, or other pertinent findings.  In addition, the 50 percent rating already assigned to the Veteran's disability is the maximum schedular rating under Diagnostic Code 8100, which provides the evaluations for migraine headaches.  The Veteran cannot be awarded separate ratings under both Diagnostic Code 6514 and Diagnostic Code 8100, because both rating criteria contemplate the presence of headaches and such would result in improper pyramiding.  38 C.F.R. § 4.14.  The Board finds that Diagnostic Code 5614 is appropriate for rating his condition as his symptoms fall squarely within the rating criteria for that code, and a higher rating is not warranted under a different code.


III. Extraschedular Consideration 

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  With regard to the Veteran's hearing loss, although disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, VA policy requires that VA audiologists fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This practice facilitates potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Id.
 
In this regard, the January 2008 and August 2015 VA examiners specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability by noting the Veteran's reported difficulty understanding speech and hearing when there is background noise.  The Veteran has not submitted any statements that describe the effect that his hearing loss has caused regarding occupational or social functioning aside from the comments made to VA examiners.  Consequently, the Board finds that the functional effects of his hearing loss disability are adequately addressed by the January 2008 and August 2015 examination reports, and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

However, the schedular rating criteria in this case are adequate to rate the Veteran's right ear hearing loss, and referral for extraschedular consideration is not necessary.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The Veteran's hearing loss, which causes difficulty understanding speech when the speaker is not facing him and difficulty hearing when there is background noise, is not shown to have symptomatology that is not contemplated by the rating criteria.

With regard to the remainder of the Veteran's conditions, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  As to the Veteran's hemorrhoids, that condition is primarily manifested by hematochezia one to three times per month.  That symptom is expressly contemplated by the rating criteria for digestive disorders.  With regard to the Veteran's left inguinal hernia, the Board notes that he is not shown to have any recurrences or residuals of his hernia surgery, other than his subjective complaints of pain at the surgery site.  To the extent that he has pain, the Board acknowledges that Diagnostic Code 7338 does not address the specific symptom of pain.  Rather, it is implicit to the rating criteria that symptoms commonly associated with the condition are present when an inguinal hernia is at issue.

As to the Veteran's impotence, the evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular rating criteria inadequate.  The Veteran's main symptom is loss of erectile power, which is fully contemplated by the analogous rating under Diagnostic Code 7522.  Moreover, he receives special monthly compensation on account of loss of use of a creative organ.  Symptoms simply have not been alleged that have not been taken into account by the schedular rating that has been assigned.

With regard to the right wrist tendonitis, the Veteran's complaints of pain, weakness, and limited range of motion are expressly contemplated by the rating criteria for musculoskeletal disorders of the wrist.  The Veteran has not been shown to have any symptomatology due to his right wrist tendonitis that is inadequately recognized by the ratings in effect for that condition.

Finally, the Board has considered whether an extraschedular rating is warranted for the Veteran's sinusitis.  That condition is primarily manifested by daily headaches, sinus discharge, and congestion. Those symptoms are expressly contemplated by the rating criteria for respiratory disorders.  

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson, 762 F.3d at 1365-1366.


IV.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2007 and June 2014 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in November 2006, January 2008, July 2015, and August 2015.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in September 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disabilities on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.



ORDER

Entitlement to service connection for gout is granted.

Entitlement to a compensable rating for right ear hearing loss is denied.

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to a compensable rating for left inguinal hernia is denied.

Entitlement to a compensable rating for impotence is denied.

Entitlement to a rating in excess of 10 percent for tendonitis, right wrist, is denied.

Entitlement to a rating in excess of 50 percent for sinusitis with headaches is denied.


REMAND

With regard to the Veteran's claim for an increased rating for skin disease, the Board notes that he was provided a VA examination in August 2015 to evaluate that condition.  However, the examiner failed to opine as to what percentage of the exposed areas and total body surface are affected by the Veteran's service-connected skin condition.  As the rating criteria are based on the percentage of the Veteran's body affected, such findings are necessary in order to assess the severity of his condition.  Accordingly, remand is necessary to obtain an adequate examination.  Additionally, the Board notes that the Veteran was originally granted service connection for skin disease based on diagnoses of seborrheic keratosis and facial acneiform papules during service.  The January 2008 and August 2015 VA examination reports note additional diagnoses of striae distensae in the armpit and groin, xerosis in the armpit and groin, and tinea cruris.  Upon remand, the VA examiner should delineate out, to the extent possible, the manifestations of the skin disorders for which the Veteran is service-connected.

As to the Veteran's claim for an increased rating for meralgia paresthetica of the right thigh, the Board notes that he was provided a neurological examination in August 2015.  However, that examination only addressed the Veteran's sciatic nerve impairment secondary to his spine condition, and did not contain sufficient findings with regard to his external cutaneous nerve of the right thigh.  Accordingly, remanded is necessary to obtain an adequate VA examination.

As to the Veteran's sleep apnea claims, the RO issued a rating decision in May awarded service connection for sleep apnea and assigning a 30 percent rating effective September 20, 2007.  The Veteran filed a timely notice of disagreement in April 2015, stating that he disagreed with the effective date for service connection and the assigned rating.  However, the RO has not yet issued a statement of the case regarding that claim, and there is no indication that the RO has acknowledged the Veteran's disagreement.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. at 240.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected skin disease.  The examiner should delineate out, to the extent possible, the manifestations of only those skin disorders for which the Veteran is service-connected.  

In addition to the findings of the current examination, the examiner should also specifically address:

(a) which skin conditions noted in the January 2008 and August 2015 VA examinations were manifestations of the Veteran's service-connected skin disease, 

(b) what percentage of the exposed surface area was affected by the syringoma/sebaceous gland hyperplasia noted in the August 2015 VA examination, and 

(c) what percentage of the total body surface area was affected by the syringoma/sebaceous gland hyperplasia noted in the August 2015 VA examination.

2.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected meralgia paresthetica of the right thigh.

3.  Then, the RO should readjudicate the claims for increased ratings for skin disease and meralgia paresthetica of the right thigh.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

4.  Then, issue a statement of the case pertaining to an earlier effective date for the award of service connection for sleep apnea, and a higher initial rating for sleep apnea.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


